Citation Nr: 1617663	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the RO in St. Petersburg, Florida that denied service connection for bilateral hearing loss and tinnitus. 

A personal hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in February 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the tinnitus claim.

Analysis

The Veteran seeks service connection for tinnitus that he asserts began in service and has continued since.  Specifically, he reports that during service, he was a clerk and was exposed to the noise from a punch card sorter which was very loud.  At his February 2016 Board hearing, he testified that he worked in a trailer for eight hours per day with this machine, and that his ears began ringing at that time.  He testified that he complained to his buddies about ringing in his ears in service, and that he had tinnitus ever since working in the trailer with the punch card sorter during service.  He also reported noise exposure from weapons during basic training.  

In his original service connection claim in February 2010, the Veteran claimed service connection for tinnitus, which he said began in January 1965.  In his March 2011 notice of disagreement, he contended that he was exposed to acoustic trauma during service when he was assigned to a data processing unit at Fort Bragg.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 reflects that he had active service from 1964 to 1967, his military occupational specialty was 73C20, Disp. Exam Specialist, and he did not receive any combat citations.  The Veteran testified that he was a clerk during service, which is not normally an occupational specialty associated with significant noise exposure.  However, the Board concedes the Veteran's in-service acoustic trauma, based on his competent and credible testimony regarding exposure to loud noise from a punch card sorter in a trailer for many hours each day during service, with ringing in his ears after such exposure.  

The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

Service treatment records are negative for complaints of tinnitus, and post-service medical records reflect that the Veteran complained of ringing in his ear in a 1999 private medical record.  Private medical records dated from 1999 to 2002 reflect treatment, including surgery, for ear infections and cholesteatoma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.   If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board acknowledges that VA examiners provided negative opinions on this issue in January and March 2011, characterizing the Veteran's tinnitus as a symptom of his hearing loss and noting his history of post-service ear infections and ear surgery, as well as his report during the January 2011 examination that he had constant tinnitus since his ear surgery about eight years ago.  The VA examiner also noted that his service treatment records did not show complaints of tinnitus symptoms during service.  However, at his subsequent Board hearing, the Veteran credibly testified that he had tinnitus ever since his noise exposure in service.   It appears that both VA examiners did not consider his report of tinnitus since service, or concede noise exposure in service.  As a result, the Board accords the opinions less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered).

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272. Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for bilateral hearing loss.  

The Veteran contends that he has current bilateral hearing loss as a result of chronic recurrent bilateral ear infections that began in service and which ultimately resulted in surgery several years after service.  As noted above, he has credibly testified that he had noise exposure in service when working in a trailer with a punch card sorter for several hours a day.  

The evidence reflects that the Veteran has a current hearing loss disability.  See 38 C.F.R. § 3.385.  However, the evidence of record is conflicting as to whether the Veteran's current bilateral hearing loss is related to service or to post-service ear infections with related surgery.

The Veteran underwent a VA audiological compensation examination in January 2011, and negative medical nexus opinions were obtained from the January 2011 audiologist and from another VA audiologist in March 2011.  In contrast, in a February 2010 VA outpatient audiology consult, the audiologist noted that the Veteran had military noise exposure as well as post-service cholesteatoma surgery, diagnosed mixed bilateral hearing loss, and opined that the Veteran's military noise exposure was more likely than not a contributing factor to the Veteran's hearing impairment.  In a February 2010 ear, nose and throat (ENT) consult, a VA physician, an otolaryngologist, opined that the conductive component of the Veteran's hearing loss was due to his prior ear surgery and disease process.

Service treatment records are negative for complaints of hearing loss, but do show treatment for ear infections of each ear, variously diagnosed as otitis externa, otitis media, and otomycosis.  Post-service private medical records dated from 1999 to 2002 reflect treatment, including surgery, for ear infections and cholesteatoma.

Service treatment records reflect that on enlistment medical examination in July 1964, audiometric testing revealed right ear decibel thresholds of 15 (30), 15 (25), 5 (15), 0 (10) and 15 (20) and left ear decibel thresholds of 10 (25), 15 (25), 15 (25), 25 (35) and 15 (20), at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.   The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  

The Board observes that prior to November 1, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute  (ANSI).  In reporting the audiometric findings, above, the ASA standards have been converted to ISO-ANSI standards which are represented by the figures in parentheses.  

Audiometric testing on separation examination in May 1967 revealed bilateral decibel thresholds of 0 (15), 0 (10), 0 (10), and 0 (5), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Based on these results, there appears to be an increase in the Veteran's hearing acuity upon separation, when the results are compared with the findings on enlistment examination.  Although the January and March 2011 VA examiners reviewed the Veteran's service treatment records, neither commented on this matter, or on the elevated hearing thresholds noted on enlistment examination.  

It does not appear that the VA audiologist who treated the Veteran in February 2010 reviewed his service treatment records prior to forming her opinion as to the etiology of his bilateral hearing loss, which reduces the probative value of her opinion.

In light of the above, the Board finds that additional medical comment is needed as to whether the Veteran's current bilateral hearing loss is related to service, to include noise exposure and/or ear infections in service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran testified that although he was treated for ear complaints within a year after separation from service, medical records of such treatment are unavailable.  He also reported recent ongoing VA medical treatment for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any VA or private medical records of treatment or evaluation of bilateral hearing loss or other ear conditions dated since separation from service that are not already on file, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2.  After associating all available records requested above with the claims file, obtain VA medical opinions from an audiologist and an ENT physician as to whether any component of the current bilateral hearing loss is related to service.  The Veteran need not be scheduled for an actual physical examination unless the designated clinicians deem it necessary.  The claims file must be reviewed by the examiners.   

(a) Following review of the claims file, and considering the Veteran's credible report of noise exposure in service, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss is causally related to service, to include noise exposure and/or ear infections therein.  The examiner(s) should explain why or why not. 

(b) The examiner(s) are also asked to comment on the disparity between the audiometric findings shown on enlistment and separation examinations in service.

If the examiner(s) cannot provide an opinion without resorting to speculation, they should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


